UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of September, 2016 Commission File Number 001-36671 Atento S.A. (Translation of Registrant's name into English) 4 rue Lou Hemmer, L-1748 Luxembourg Findel Grand Duchy of Luxembourg (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F: x Form 40-F: o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes: o No: x Note: Regulation S-T Rule 101(b)(1) only permits the submission in paper of a Form 6-K if submitted solely to provide an attached annual report to security holders. Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes: o No: x Note : Regulation S-T Rule 101(b)(7) only permits the submission in paper of a Form 6-K if submitted to furnish a report or other document that the registrant foreign private issuer must furnish and make public under the laws of the jurisdiction in which the registrant is incorporated, domiciled or legally organized (the registrant’s “home country”), or under the rules of the home country exchange on which the registrant’s securities are traded, as long as the report or other document is not a press release, is not required to be and has not been distributed to the registrant’s security holders, and, if discussing a material event, has already been the subject of a Form 6-K submission or other Commission filing on EDGAR. ATENTO S.A. INDEX Financial Information For the Three and Nine Months Ended September 30, 2016 PART I - PRESENTATION OF FINANCIAL AND OTHER INFORMATION 3 SELECTED HISTORICAL FINANCIAL INFORMATION 5 SUMMARY CONSOLIDATED HISTORICAL FINANCIAL INFORMATION 6 Consolidated Statements of Financial Position as of December 31, 2015 and September 30, 2016 8 Consolidated Income Statements for the Three and Nine Months Ended September 30, 2015 and 2016 9 Consolidated Statements of Cash Flow for the Three and Nine Months Ended September 30, 2015 and 2016 10 Management’s Discussion and Analysis of Financial Condition and Results of Operations 15 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 31 PART II - OTHER INFORMATION 77 LEGAL PROCEEDINGS 77 RISK FACTORS 77 PART I - PRESENTATION OF FINANCIAL AND OTHER INFORMATION Atento S.A. (“Atento”, the “Company”, “we” or the “Organization”) was formed as a direct subsidiary of Atalaya Luxco Topco S.C.A. (“Topco”). In April 2014, Topco also incorporated Atalaya Luxco PIKCo S.C.A. (“PikCo”) and on May 15, 2014 Topco contributed to PikCo: (i) all of its equity interests in its then direct subsidiary, Atalaya Luxco Midco S.à.r.l. (“Midco”), the consideration for which was an allocation to PikCo’s account “capital contributions not remunerated by shares” (the “Reserve Account”) equal to €2 million, resulting in Midco becoming a direct subsidiary of PikCo; and (ii) all of its debt interests in Midco (comprising three series of preferred equity certificates (the “Original Luxco PECs”)), the consideration for which was the issuance by PikCo to Topco of preferred equity certificates having an equivalent value. On May 30, 2014, Midco authorized the issuance of, and PikCo subscribed for, a fourth series of preferred equity certificates (together with the Original Luxco PECs, the “Luxco PECs”). In connection with the completion of Atento’s initial public offering (the “IPO”) in October 2014, Topco transferred its entire interest in Midco ( €31,000 of share capital) to PikCo, the consideration for which was an allocation of €31,000 to PikCo’s Reserve Account. PikCo then contributed all of the Luxco PECs to Midco (the “Contribution”), the consideration for which was an allocation to Midco’s Reserve Account equal to the value of the Luxco PECs immediately prior to the Contribution. Upon completion of the Contribution, the Luxco PECs were capitalized by Midco. PikCo then transferred the remainder of its interest in Midco (€12,500 of share capital) to the Company, in consideration for which the Company issued two new shares of its capital stock to PikCo. The difference between the nominal value of these shares and the value of Midco’s net equity will be allocated to the Company’s share premium account. As a result of this transfer, Midco became a direct subsidiary of the Company. The Company completed a share split (the “Share Split”) whereby it issued approximately 2,219.212 ordinary shares for each ordinary share outstanding as of September 3, 2014. The foregoing is collectively referred as the “Reorganization Transaction”. On October 7, 2014, we completed our IPO and issued 4,819,511 ordinary shares at a price of $15.00 per share. As a result of the IPO, the Share Split and the Reorganization Transaction, we had 73,619,511 ordinary shares outstanding and owned 100% of the issued and outstanding share capital of Midco, as of November 9, 2015. On August 4, 2015, our Board of Directors (“the Board”) approved a share capital increase and issued 131,620 shares, increasing the number of outstanding shares to 73,751,131. On July 28, 2016 the Board approved a share capital increase and issued 157,925 shares, increasing the number of outstanding shares to 73,909,056. Divestment transaction On August 4, 2016, the Company through its direct subsidiary Atento Teleservicios España entered into an agreement (the “Share Sale and Purchase Agreement”) with Intelcia Group, S.A. for the sale of 100% of Atento Morocco S.A., encompassing Atento’s operations in Morocco providing services to the Moroccan and French markets (the “Morocco Transaction”). The Morocco Transaction was consummated on September 30, 2016, upon receipt of regulatory approval. Atento’s operations in Morocco which provide services to the Spanish market are excluded from the Morocco Transaction and will continue operating as part of Atento Spain. Based on the Share Sale and Purchase Agreement, Atento Teleservicios España accrued a reserve in the amount of $3,106 thousand dollars as a guarantee to the buyer any potential for a future indemnity it might be responsible for resulting from events that occurred before the sale. The Morocco Transaction allows the Company to continue strengthening its focus on its core markets, Spain and Latin America. Acquisition transaction On September 2, 2016, the Company through its direct subsidiary Atento Brasil S.A. acquired 81.4885%, of the shares of RBrasil Soluções S.A. (“RBrasil”), a leading provider of late-stage collection services in Brazil. The total amount paid for this acquisition was R$28.1 million ($8.6 million). The combination of Atento S.A. and RBrasil creates the largest provider of collection services in Brazil with 7,000 professionals with strong collections know-how and expertise, optimally positioning Atento to expand its share of the $2.7 billion collections market in Latin America. Other benefits include: 3 · Providing new and existing clients with a fully integrated platform, delivering customized collections solutions. · Enhancing the effectiveness of collections solutions with the extensive use of technology, business intelligence and analytics capabilities. · Drives consolidation in this highly fragmented and compelling market in Latin America. For further information about the Company, see the “Interim Consolidated Financial Statements for the Nine Months Ended September 30, 2016” accompanying this interim report on Form 6-K (“Interim Report”). In this Interim Report, all references to “U.S. dollar” and “$” are to the lawful currency of the United States and all references to “euro” or “€” are to the single currency of the participating member states of the European and Monetary Union of the Treaty Establishing the European Community, as amended from time to time. In addition, all references to Brazilian Reais or “R$” (BRL), Mexican Peso (MXN), Chilean Peso (CLP), Argentinean Peso (ARS), Colombian Peso (COP) and Peruvian Nuevos Soles (PEN) are to the lawful currencies of Brazil, Mexico, Chile, Argentina, Colombia and Peru, respectively. Comparative information of the unaudited interim consolidated financial statements refer to the three and nine months ended September 30, 2015 and 2016, except for the statements of financial position, which compares information as of December 31, 2015 and September 30, 2016. The following table shows the exchange rates of the U.S. dollar to these currencies for the years and dates indicated as reported by the relevant central banks of the European Union and each country, as applicable. Average FY December31 Average Q3 September 30 Average Q3 September 30 Euro (EUR) 0.93 0.92 0.90 0.89 0.90 0.90 Brazil (BRL) 3.34 3.90 3.55 3.97 3.25 3.25 Mexico (MXN) 15.88 17.25 16.44 16.91 18.76 19.38 Colombia (COP) 2,745.55 3,153.54 2,940.48 3,121.32 2,948.13 2,880.60 Chile (CLP) 654.76 710.16 677.29 698.72 661.47 658.02 Peru (PEN) 3.19 3.41 3.21 3.22 3.34 3.40 Argentina (ARS) 9.26 13.04 9.25 9.42 14.94 15.31 4 SELECTED HISTORICAL FINANCIAL INFORMATION We present our historical financial information under International Financial Reporting Standards (“IFRS”) as issued by the International Accounting Standards Board (the “IASB”). The unaudited interim financial statements for the nine months ended September 30, 2016 (the “interim financial statements”) have been prepared in accordance with International Accounting Standard (IAS) 34 “Interim Financial Reporting”. As described in Note 4 of the Interim Financial Statements, included elsewhere in this Interim Report, the accounting policies adopted in preparation of the Interim Financial Statements for the nine months ended September 30, 2016 are consistent with those followed in the preparation of the consolidated annual financial statements for the year ended December 31, 2015. Rounding Certain numerical figures set out in this Interim Report, including financial data presented in millions or thousands and percentages, have been subject to rounding adjustments, and, as a result, the totals of the data in this Interim Report may vary slightly from the actual arithmetic totals of such data. Percentages and amounts reflecting changes over time periods relating to financial and other data set forth in “Selected Historical Financial Information” and “Management’s Discussion and Analysis of Financial Condition and Results of Operations” are calculated using the numerical data in the financial statements or the tabular presentation of other data (subject to rounding) contained in this Interim Report, as applicable, and not using the numerical data in the narrative description thereof. 5 SUMMARY CONSOLIDATED HISTORICAL FINANCIAL INFORMATION The following table presents a summary of the Interim Financial Statements for the periods indicated and should be read in conjunction with the section of this Interim Report entitled “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and “Selected Historical Financial Information” as well as with the Interim Financial Statements included elsewhere in this Interim Report. For the three months ended September 30, Change Change excluding For the nine months ended September 30, Change Change excluding ($ millions) (%) FX (%) (%) FX (%) (unaudited) (unaudited) Revenue 465.5 443.7 (4.7) (3.3) 1,497.1 1,315.5 (12.1) (0.5) Profit/(loss) from continuing operations 17.4 (0.5) (102.9) (102.9) 44.4 (13.4) (130.2) (133.3) Loss from discontinued operations (0.7) (3.2) N.M. N.M. (0.7) (3.2) N.M. N.M. Profit/(loss) for the period 16.7 (3.7) (122.2) (122.4) 43.7 (16.6) (138.0) (142.0) EBITDA 58.9 49.4 (16.1) (14.7) 172.4 132.7 (23.0) (12.5) Adjusted EBITDA 65.1 60.5 (7.1) (6.5) 185.5 163.3 (12.0) (1.0) Adjusted Earnings 23.0 14.6 (36.5) (36.8) 54.1 33.2 (38.6) (31.8) Adjusted Earnings per share (in U.S. dollars) 0.31 0.20 (35.5) (35.5) 0.73 0.45 (38.4) (31.8) Free cash flow 16.7 32.7 95.8 N.M. (61.6) 2.9 (104.7) (106.8) Capital Expenditure (16.2) (9.4) (42.0) (43.7) (83.1) (24.4) (70.6) (66.9) Payments for acquisition of property, plant, equipment and intangible assets (23.4) (15.8) (32.5) (18.6) (60.7) (56.3) (7.2) 12.8 Total Debt 572.7 613.9 7.2 (1.9) 572.7 613.9 7.2 (1.9) Cash and cash equivalents 174.7 177.9 1.8 (2.9) 174.7 177.9 1.8 (2.9) Net debt with third parties 398.0 436.0 9.5 (1.4) 398.0 436.0 9.5 (1.4) N.M. means not meaningful In considering the financial performance of the business, our management analyzes the financial performance measures of EBITDA and Adjusted EBITDA at a company and operating segment level, to facilitate decision-making. EBITDA is defined as profit/(loss) for the period from continuing operations before net finance costs, income taxes and depreciation and amortization. Adjusted EBITDA is defined as EBITDA adjusted to exclude certain acquisition and integration related costs, restructuring costs, asset impairments, site relocation costs, financing and IPO fees, and other items not related to our core results of operations. EBITDA and Adjusted EBITDA are not measures defined by IFRS. The most directly comparable IFRS measure to EBITDA and Adjusted EBITDA is profit/(loss) for the period from continuing operations. We believe EBITDA and Adjusted EBITDA are useful metrics for investors to understand our results of continuing operations and profitability because they permit investors to evaluate our recurring profitability from underlying operating activities. We also use these measures internally to establish forecasts, budgets and operational goals to manage and monitor our business, as well as to evaluate our underlying historical performance. We believe EBITDA facilitates comparisons of operating performance between periods and among other companies in industries similar to ours because it removes the effect of variances in capital structures, taxation, and non-cash depreciation and amortization charges, which may differ between companies for reasons unrelated to operating performance. We believe Adjusted EBITDA better reflects our underlying operating performance because it excludes the impact of items which are not related to our core results of continuing operations. EBITDA and Adjusted EBITDA measures are frequently used by securities analysts, investors and other interested parties in their evaluation of companies comparable to us, many of which present EBITDA-related performance measures when reporting their results. EBITDA and Adjusted EBITDA have limitations as analytical tools. These measures are not presentations made in accordance with IFRS, are not measures of financial condition or liquidity and should not be considered in isolation or as alternatives to profit or loss for the period from continuing operations or other measures determined in accordance with IFRS. EBITDA and Adjusted EBITDA are not necessary comparable to similarly titled measures used by other companies. These non-GAAP measures should be considered supplemental in nature and should not be construed as being more important than comparable GAAP measures. See below under the heading “Reconciliation of EBITDA and Adjusted EBITDA to profit/(loss)” for a reconciliation of profit/(loss) for the period from continuing operations to EBITDA and Adjusted EBITDA. In considering the Company’s financial performance, our management analyzes the performance measure of Adjusted Earnings. Adjusted Earnings is defined as profit/(loss) for the period from continuing operations adjusted for certain acquisition and integration related costs, amortization of acquisition related intangible assets, restructuring costs, asset impairments, site relocation costs, financing and IPO fees, other non-ordinary expenses, net foreign exchange impacts and their tax effects. Adjusted Earnings is not a measure defined by IFRS. The most directly comparable IFRS measure to Adjusted Earnings is profit/(loss) for the period from continuing operations. 6 We believe Adjusted Earnings is a useful metric for investors and is used by our management for measuring profitability because it represents a group measure of performance which excludes the impact of certain non-cash charges and other charges not associated with the underlying operating performance of the business, while including the effect of items that we believe affect shareholder value and in-year return, such as income-tax expense and net finance costs. Our management uses Adjusted Earnings to (i) provide senior management with monthly reports of our operating results ; (ii) prepare strategic plans and annual budgets; and (iii) review senior management’s annual compensation, in part, using adjusted performance measures. Adjusted Earnings is defined to exclude items that are not related to our core results of operations. Adjusted Earnings measures are frequently used by securities analysts, investors and other interested parties in their evaluation of companies comparable to us, many of which present an Adjusted Earnings related performance measure when reporting their results. Adjusted Earnings has limitations as an analytical tool.
